                 Case 07-21016-RAM   Doc 2086   Filed 04/19/21   Page 1 of 22




       ORDERED in the Southern District of Florida on April 19, 2021.




                                                 Robert A. Mark, Judge
_____________________________________________________________________________
                                                 United States Bankruptcy Court


                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
       __________________________________
                                          )
       In re:                             ) CASE NO. 07-21016-BKC-RAM
                                          ) CASE NO. 08-11050-BKC-RAM
       SUNDALE, LTD., KENDALL HOTEL AND )(Substantively Consolidated)
       SUITES, LLC,                       )
                                          )
                      Debtors.            ) CHAPTER 7
                                          )
                                          )

                                ORDER DENYING MOTION
                           TO REOPEN AND MOTION TO VACATE


             Pending before the Court is the Motion to Reopen Chapter 7

       Case Pursuant to 11 U.S.C. § 350(b) (the “Motion to Reopen”) [DE#

       2065] filed by Sundale, LTD, f/k/a Sundale Associates, Ltd.,

       Kendall Hotel & Suites, LLC, and Philip Scutieri (collectively,

       the “Movants”), and Movants’ Motion to Vacate Underlying Orders

       and Judgments Pursuant to Fed. R. Bankr. P. 9024 and Fed. R. Civ.

       P. Rule 60(b) (the “Motion to Vacate”) [DE# 2066].              Together with
         Case 07-21016-RAM     Doc 2086    Filed 04/19/21    Page 2 of 22



these two motions, Movants also filed Movants’ Verified Motion to

Change Venue to a District Outside the State of Florida (the

“Motion to Change Venue”) [DE# 2067], and filed the Affidavit of

Philip Scutieri (the “Scutieri Affidavit”) [DE# 2068-1].

      After review of the Motion to Reopen, the Motion to Vacate,

the Motion to Change Venue, and the Scutieri Affidvit, the Court

entered its April 30, 2020 Order (1) Denying Venue Motion, and (2)

Setting Briefing Schedule on Motion to Reopen and Motion to Vacate

(the “April 30th Order”) [DE# 2070].

      The April 30th Order set briefing deadlines on the Motion to

Reopen   and    Motion   to   Vacate   and       set   a   deadline    for    James

Gassenheimer and Paul Singerman to file affidavits, if they chose

to do so.     Berger Singerman, P.A. was         counsel for a major creditor

in this bankruptcy case, Florida Associates Capital Enterprises,

LLC (“FACE”).         FACE was also the Plaintiff in a significant

adversary proceeding filed against the Debtors in this case, Adv.

No. 08-1312 (the “FACE Adversary”).               Mr. Gassenheimer was lead

counsel for FACE; Mr. Singerman is a principal of the Berger

Singerman law firm.

                       Additional Filings and Orders

      On May 5, 2020, Van Beuren Management (“VBM”) filed Van Beuren

Management’s Consolidated Response in Opposition to [the Motion to

Reopen and Motion to Vacate] (“VBM’s Response”) [DE# 2071]. On May

21,   2020,    Paul   Singerman   filed    the    Affidavit     of    Paul   Steven

                                       2
        Case 07-21016-RAM   Doc 2086   Filed 04/19/21   Page 3 of 22



Singerman In Response to [the Motion to Reopen and Motion to

Vacate] [DE# 2073] and James Gassenheimer filed the Affidavit of

James G. Gassenheimer in Response to [the Motion to Reopen and

Motion to Vacate] [DE# 2074].

     On July 27, 2020, Movants filed Movants’ Reply [to VBM’s

Response] [DE# 2085].   Prior to filing their Reply, Movants filed

Movants’ Motion for Leave to Take Limited Discovery (the “Discovery

Motion”) [DE 2079].   On July 10, 2020, the Court entered its Order

Denying Discovery Motion [DE# 2082].         As stated in that Order,

discovery would only be appropriate if the Court finds it necessary

to schedule an evidentiary hearing.

     After review of the record, including the Motion to Reopen,

the Motion to Vacate, the Scutieri Affidavit, the VBM Response and

the Movants' Reply, and after review of applicable law, the Motion

to Reopen and Motion to Vacate will be denied and there is no need

to conduct an evidentiary hearing. 1        First, the Court finds no

cause to reopen this case.      The litigation between FACE and the

Movants is long over and the allegedly “new” evidence of bias by

Judge Isicoff is neither new nor significant.           Second, reopening

the case to consider the Motion to Vacate would be futile because

the Motion to Vacate lacks merit under Fed R. Civ. P. 60(b).




1 Although the April 30th Order invited Mr. Singerman and Mr.
Gassenheimer to file affidavits, the Court did not consider these
affidavits in reaching the conclusions contained in this Order.

                                   3
           Case 07-21016-RAM   Doc 2086   Filed 04/19/21   Page 4 of 22



Finally, the Movants released all claims and potential claims

against FACE in a fully enforceable settlement executed by Movants

in 2013.     In sum, the Motion to Reopen and Motion to Vacate are

nothing more than a way-too-late attempt to undo final judgments

entered years ago in this bankruptcy case, in the FACE Adversary

and in the state court foreclosure case.

                                 Background

     The Court included substantial background in its April 30th

Order.    Those background facts are repeated here and supplemented

by additional facts relevant to the pending motions.

     A.     December 12, 2007 - Sundale, Ltd. (“Sundale”) filed a

chapter 11 petition initiating this case. Sundale was the owner of

a hotel and adjacent land. The Sundale case originally was assigned

to Judge A. Jay Cristol, but was reassigned to Judge Laurel Isicoff

on January 17, 2008 [DE# 47]. On January 30, 2008, an affiliate,

Kendall Hotel and Suites, LLC (“Kendall Hotel”), filed a chapter

11 petition, Case No. 08-11050.           On the petition date, Kendall

Hotel managed and operated a hotel on Sundale’s property pursuant

to a lease agreement with Sundale. The Kendall Hotel case was

assigned to Judge Isicoff, and the two cases were administratively

consolidated.    Sundale   and   Kendall    Hotel    will    be   referred   to

collectively as “the Debtors”.

     B.     May 1, 2008 - FACE filed an adversary complaint against

the Debtors, Adv. No. 08-1312 (the “FACE Adversary”) seeking to

                                      4
          Case 07-21016-RAM      Doc 2086   Filed 04/19/21   Page 5 of 22



establish the extent, validity and priority of its lien against

the Debtors’ property.

     C.     May 26, 2009 - The Court entered its Order Confirming

Debtors’ Second Amended Chapter 11 Plan of Reorganization [DE#

1508].    Under the confirmed plan, Sundale and Mr. Scutieri had

three years to sell the Debtors’ property and to pay all allowed

secured and unsecured claims.

     D.     October 8, 2010 – The Court conducted an eight-day trial

in the FACE Adversary, and on October 8, 2010, Judge Isicoff

entered Findings of Fact and Conclusions of Law With Respect to

Final    Judgment   in   Favor   of   Plaintiff/Counterdefendant            Florida

Associates Capital Enterprises, (the “Findings of Fact”) [DE# 487

in 08-1312].

     E.     November 12, 2010 - Judge Isicoff entered judgment in

favor of FACE (the “FACE Judgment”) [DE# 520 in 08-1312]. The FACE

Judgment established the validity of FACE’s lien and fixed the

debt at $6,394,595.04.           Judgment was also entered against the

Debtors and in favor of FACE on the Debtors’ counterclaims. The

Findings of Fact included the following:

        For the reasons stated herein, I find that the Plaintiff
        overwhelmingly established a prima facie case that it
        holds a valid, perfected lien against the Sundale
        Property. Conversely, the Defendants failed to meet their
        burden of proof in every respect with regard to their
        affirmative defenses and their counterclaims.

[DE# 487 in 08-1312] (emphasis added).


                                        5
          Case 07-21016-RAM    Doc 2086      Filed 04/19/21   Page 6 of 22



     F.    December 28, 2010 - After Sundale defaulted under the

Plan, FACE filed a foreclosure complaint against the Movant, Case

No. 10-64400-CA-40 (the “Foreclosure Case”).

     G.    July 14, 2011 – The Debtors’ cases were converted to

cases under chapter 7 [DE# 1875].

     H.    August 23, 2011 – The Court entered its Order Granting

[FACE’S] Motion for Relief from Stay and Plan Injunction [DE#

1904]. This Order confirmed that the real property was not part of

the chapter 7 estate, and therefore, the automatic stay was not

applicable to the Foreclosure Case. The Order allowed FACE to

complete its Foreclosure Case.

     I.    December   18,     2011   -   The    Debtors’       principal,    Philip

Scutieri, delivered a three-page letter titled “Shenanigans in the

Court” to Judge Isicoff’s personal residence.                 The letter included

a section called “Court Corruption” and comments such as, “Sadly

your court has become a den of conniving thieves likened to the

Biblical Money Changers in the Temple.”               The letter was docketed

as a Motion to Recuse Judge [DE# 606 in 08-1312], and Judge Isicoff

scheduled a hearing for February 8, 2012.

     J.    February 14, 2012 - Judge Isicoff entered an Order

Granting Request for Recusal (the “Recusal Order”) [DE# 625 in 08-

1312 and DE# 1959 in this case].             Pursuant to the Recusal Order,

the Clerk issued Notices of Reassignment on February 14, 2012,

reassigning the Debtors’ cases and the FACE Adversary to the

                                         6
            Case 07-21016-RAM         Doc 2086   Filed 04/19/21    Page 7 of 22



undersigned [DE# 1960 in this case and DE# 626 in 08-1312].                                The

Recusal      Order    incorporated         by    reference        the       findings       and

conclusions stated on the record at the February 8th hearing.                               As

reflected in the transcript of the February 8, 2012 hearing [DE#

632 in 08-1312], Judge Isicoff recused under 28 U.S.C. § 455

because she concluded that Mr. Scutieri’s delivery of a letter to

her home might “cause an objective party to consider that my

impartiality     might      be    influenced      either    by     a    concern      for    my

personal     safety,       or    an   adverse    reaction     on       my    part    to    the

inappropriate contact” [DE# 632 in 08-1312, p. 16].                                  Despite

granting the Motion to Recuse, Judge Isicoff expressly rejected

Mr. Scutieri’s argument that she was biased because of her alleged

connections to FACE’s lead counsel, James Gassenheimer [DE# 632 in

08-1312, p. 13].

       K.    February 14, 2012 - District Judge Marra issued a twenty-

four (24) page Opinion and Order affirming the FACE Judgment [DE

#624   in    08-1312].          The   District    Court    rejected          the    Debtor’s

argument     that    the    bankruptcy      court    lacked       the       constitutional

authority to enter a final judgment, an argument based on Stern v.

Marshall, 131 S. Ct. 2594 (2011).                   However, because the court

acknowledged that the scope of the Stern decision was unsettled,

Judge Marra independently reviewed the entire record de novo and,

to the extent the bankruptcy court’s findings and conclusions had

to be treated as a report and recommendation, the court adopted

                                             7
            Case 07-21016-RAM      Doc 2086     Filed 04/19/21    Page 8 of 22



and ratified the bankruptcy court’s report and recommendation and

entered its own final judgment in favor of FACE. [DE# 624 in 08-

1312, pp. 23-24].

       L.     November 29, 2012 – The Court of Appeals for the Eleventh

Circuit (the “Eleventh Circuit”) issued its opinion affirming the

FACE    Judgment.     Sundale,      Ltd.       v.   Florida      Associates      Capital

Enterprises, LLC (In re Sundale, Ltd.), 499 Fed. Appx. 887 (11th

Cir. 2012).

       M.     December 18, 2012 - Movants filed Sundale, Ltd.’s and

Kendall Hotel and Suites, L.L.C.’s Motion to Vacate Findings of

Fact and Conclusions of Law [DE-487] and Final Judgment [DE-520],

Entered in Favor of Florida Associates Capital Enterprises, LLC,

Pursuant to Federal Rule of Bankruptcy Procedure 9024 and Federal

Rule of Civil Procedure 60(b) (the “First Rule 60(b) Motion”) [DE#

638 in 08-1312].       Movants raised the same argument that they made

in the Motion to Recuse, namely that Judge Isicoff’s Final Judgment

in the FACE Adversary should be set aside because of her alleged

“undisclosed, longstanding and close personal relationship” with

FACE’s counsel, James Gassenheimer, and his wife.                     As a basis for

Rule    60     relief,       Movants    referred          to     their    independent

investigation       which    revealed      that     Mr.   Gassenheimer      and    Judge

Isicoff      both   served    as   board       members    or     officers     of   their

synagogue.      Movants claimed that this relationship created a bias

that made it improper for Judge Isicoff to preside over this case.

                                           8
          Case 07-21016-RAM   Doc 2086   Filed 04/19/21   Page 9 of 22



     N.    December 26, 2012 - The undersigned judge entered an

Order Denying Motion to Vacate Judgment [DE# 639 in 08-1312]

incorporating by reference the findings and conclusions announced

on the record at the December 20, 2012 hearing on the First Rule

60(b) Motion.    The transcript of the December 20, 2012 hearing is

docketed as DE# 656-2 in 08-1312.        As reflected in the transcript,

the Court found that the motion was frivolous and insulting.                The

bench ruling reviewed the history of the case, including the Motion

to Recuse, and noted Judge Isicoff’s findings at the February 8,

2012 hearing on the Motion to Recuse.

     Based upon its review, the Court found that nothing in the

First   Rule   60(b)   Motion,   including     the   allegation      that   Mr.

Gassenheimer and Judge Isicoff were both board members of their

temple, mandated recusal or provided a basis for Rule 60 relief.

The Court also referred to District Judge Marra’s lengthy opinion

affirming Judge Isicoff’s judgment in the FACE Adversary, an

opinion that included findings in favor of FACE after de novo

review.   Specifically and significantly, in its December 20th bench

ruling, the Court noted that “you have a District Court Judge whose

impartiality has certainly never been challenged that conducted a

de novo review and found substantial evidence to support the

findings of [Judge Isicoff]” [DE# 656-2, p. 16].




                                     9
          Case 07-21016-RAM   Doc 2086    Filed 04/19/21   Page 10 of 22



     O.     January 4, 2013 - Movants filed an appeal of this Court’s

December 26, 2012 Order Denying Motion to Vacate Judgment (the

“January 4th Appeal”) [DE# 640 in 08-1312].

     P.     January 29, 2013 - The state court entered a final

judgment in the Foreclosure Case in favor of FACE in excess of $13

million and scheduled a foreclosure sale.

     Q.     April 8, 2013 - The District Court denied Movants’ motion

to certify the January 4th Appeal for direct appeal to the 11th

Circuit. In the Order, District Judge Marra referred back to his

February 14, 201 Opinion and Order affirming the FACE Judgment,

reiterated that he had reviewed the evidence de novo, and stated

the following:

            In sum, this Court reviewed all of the
            evidence that was heard by the bankruptcy
            court de novo, and independently concluded
            that Appellants should not prevail on the
            merits of their claims. While ordinarily a
            trier of fact should have the benefit of
            seeing the witnesses testify so as to observe
            their demeanor in assessing credibility, that
            benefit was not necessary for this Court to
            make an independent determination of the
            merits of Appellants’ claims. As this Court
            noted in ruling on the merits of the case,
            Appellants’      assertions     were      both
            “implausible”    and   “preposterous.”    That
            determination was apparent from the Court’s
            review of the transcripts and documentary
            evidence. Thus, the fact that this Court did
            not have the benefit of observing the demeanor
            of the witnesses was immaterial. This Court’s
            ruling was affirmed by the Eleventh Circuit
            Court of Appeals. Against this backdrop,
            Appellants cannot establish that they have a
            likelihood of success on the merits that an

                                     10
            Case 07-21016-RAM     Doc 2086    Filed 04/19/21   Page 11 of 22



               alleged   “improper   relationship”  of   the
               bankruptcy judge affected the outcome of this
               case.

[DE# 17 in Case No. 13-20809-CIV-MARRA, p.4 (emphasis added)].

       R.      April 9, 2013 - The state court conducted the foreclosure

sale    and,    after    credit     bidding    its   judgment,      FACE       was   the

successful bidder. On June 4, 2013, FACE was issued, and FACE

recorded, a certificate of title.

       S.       May 29, 2013 – The Movants executed a settlement

agreement      with   FACE   (the    “Settlement      Agreement”).             Several

excerpts from the Settlement Agreement are quoted in VBM’s Response

[DE# 2071, pp. 21-24].              Material terms included (1) Movants’

agreement not to impede the results of the foreclosure sale in the

Foreclosure Case; (2) Movants’ agreement to stipulate to dismissal

of     this    bankruptcy     case;     (3)     Movants’       unconditional         and

irrevocable acknowledgement and ratification of the judgment in

the Foreclosure Case, and the FACE Judgment and agreement to be

bound by these judgments; and (4) Movants’ release of any claims

against FACE.         In exchange, FACE agreed to pay Mr. Scutieri the

sum of $6,500,000 (The Sundale Property was sold and Mr. Scutieri

received the $6,500,000 payment).

       T.      June 10, 2013 - Pursuant to the Settlement Agreement,

the Movants stipulated to dismissal of their appeal of this Court’s

Order Denying Motion to Vacate and the appeal was dismissed with

prejudice [DE# 662 in 08-1312].

                                         11
          Case 07-21016-RAM   Doc 2086    Filed 04/19/21   Page 12 of 22



     U.     January 5, 2017 - The Court issued a Final Decree closing

this case [DE# 2049].

     V.     March 28, 2018 - The District Court dismissed Debtors’

appeal of the Final Decree in District Court Case No. 17-20255-

CIV-GAYLES [DE# 2060].

     W.     January 3, 2020 - The Eleventh Circuit issued its Opinion

affirming the Final Decree [DE# 2064]. Sundale Associates, Ltd. v.

Soneet Kapila (In re Sundale, Ltd.), 789 Fed. Appx. 214 (11th Cir.

2020).     At the end of the opinion, the Court stated the following:

            Insofar as the appellants are seeking to
            bolster their previously-asserted recusal
            claim with new evidence - evidence they
            apparently learned of in 2015 - this appeal is
            not the vehicle to do that.    The appellants
            must try to file a new Rule 60(b) motion in
            the bankruptcy court and present their new
            evidence there.

Id. at 215; [DE# 2064, p. 5].       The Court added in a footnote that

“[w]e express no view on whether such a Rule 60(b) motion would,

could or should succeed,” Id. at 215, n.2; [DE# 2064, p.5, n.2].

     X.     March 2, 2020 - Movants filed their Motion to Reopen.

     Y.     March 3, 2020 - Movants filed their Motion to Vacate and

Motion to Change Venue.

                                Discussion

      Movant’s Reply [to VBM’s Response] argues that the Court

should grant the Motion to Reopen and then determine the merits of

the Motion to Vacate [DE# 2085].            Movants also argue that “[a]


                                     12
          Case 07-21016-RAM    Doc 2086    Filed 04/19/21   Page 13 of 22



review of the directive of the 11th Circuit illustrates that it was

anticipated that the case should be reopened.” [DE# 2085, p.3].

       The Court disagrees. First, the 11th Circuit did not opine

on whether this case should be reopened to consider yet another

Rule 60(b) challenge. It ruled that an appeal from the final decree

was not a vehicle for the Movants “to resurrect their foregone

challenges to the Rule 60(b) denial.” [DE# 2064, p.5]. The court

stated that the correct procedural vehicle would be a new Rule

60(b) motion. However, as quoted in paragraph W. above and quoted

again here, the 11th Circuit opinion also stated that “[w]e express

no view on whether such a Rule 60(b) motion would, could or should

succeed.” [DE# 2064, p.5, n.2] (emphasis added). Second, and more

importantly, this Court finds no cause to reopen the case because

the record establishes overwhelmingly that the Motion to Vacate

has no merit.

       11 U.S.C. § 350(b) authorizes courts to reopen closed cases

“to administer assets, to accord relief to the debtor, or for

cause.”      The statute does not define “cause” for reopening, and

bankruptcy courts have broad discretion to determine whether cause

exists to reopen a case.        In re Easley-Brooks, 487 B.R. 400, 406

(Bankr. S.D.N.Y. 2013); In re Judson, 586 B.R. 771, 772 (Bankr.

C.D. Cal. 2018).       Factors courts consider include the length of

time   the    case   was   closed,   whether    any    parties    would     suffer

prejudice by reopening, and whether it is clear that no relief

                                      13
        Case 07-21016-RAM   Doc 2086     Filed 04/19/21    Page 14 of 22



would be forthcoming if the case was reopened.                 In re Kim, 566

B.R. 9, 12 (Bankr. S.D.N.Y. 2017).

     These   factors   weigh   heavily     against    reopening      the    case.

First, this case was closed more than three years ago in January

2017.   Second, VBM would be prejudiced if the case was reopened

and the FACE Judgment and other Orders were vacated.                  There are

presently 2085 docket entries in this case, more than 2000 of which

preceded the May 29, 2013 Settlement Agreement, 663 entries in the

FACE Adversary, and scores of papers filed in numerous appeals.

Essentially,    starting    over   is     an   unjustified        request    for

extraordinary relief given the scant cause articulated by the

Movants.

     The last factor is the most compelling.              On this record, this

Court will not, and could not, afford relief to the Movants on

their Motion to Vacate, so reopening would be futile.                First, the

Movants have settled and released all of the claims they seek to

relitigate if their Motion to Vacate was granted.                   Second, as

discussed more fully below, the newly-discovered fact for arguing

again that Judge Isicoff had to recuse provides no cause to grant

the Motion to Vacate.

           A.   The Release Executed in the Settlement
                Agreement Released All Claims Against VBM

     As described in paragraph S. above, the Movants executed the

Settlement Agreement with FACE on May 29, 2013. Nearly seven years


                                   14
          Case 07-21016-RAM     Doc 2086    Filed 04/19/21    Page 15 of 22



later, Movants filed the Motion to Vacate seeking to vacate the

FACE Judgment and to contest FACE’s secured claim.                 Movants’ right

to do so was specifically released in the Settlement Agreement in

which the Movants agreed to be bound by the FACE Judgment “in every

court in every jurisdiction, and anywhere in the world (and all of

the orders which are part thereof.)” Settlement Agreement, p. 7 ¶

8).

       In his Affidavit in support of the Motion to Vacate, Mr.

Scutieri states that after the First Rule 60(b) Motion was denied,

he went to Baptist Hospital for treatment.                   He then states that

“[i]t is my belief that Baptist Hospital tried to harm me while I

was in treatment.”        DE# 2068-1, ¶ 27.       He then adds that while in

“a    debilitated    physical    and   mental     state,      I   entered     into   a

settlement agreement relating to this case and lost the Property

as a result.”       Id.

       These statements by Mr. Scutieri do not establish cause to

set aside the Settlement Agreement and the Release. In particular,

the Settlement Agreement includes a provision that provides as

follows:

            The Scutieri Parties have had the opportunity
            to receive independent legal counsel and
            advice with respect to their negotiation of
            and their obligations under this Agreement.
            The Scutieri Parties have entered into this
            Agreement freely, voluntarily, and of their
            own free will and accord without any threat of
            force or duress of any nature whatsoever.


                                       15
        Case 07-21016-RAM     Doc 2086        Filed 04/19/21    Page 16 of 22



Settlement Agreement, p. 9 at ¶ 10.2(c).                In sum, the Court finds

that the Movants have settled their claims against VBM and released

and waived any right to resurrect these claims.                         On this basis

alone, the Motion to Vacate must be denied.

             B.     The Motion to Vacate Lacks Facts
                    to Support the Allegations of Bias

     Against      the   backdrop    of    this      long       history    of    adverse

judgments, appellate affirmances and the execution of a Settlement

Agreement releasing all claims, the Movants present one old and

only one new factual basis to support the Motion to Vacate.

     The motions and Mr. Scutieri’s Affidavit [DE# 2068] include

an old allegation that Judge Isicoff should have recused because

of   her out-of-court relationship with FACE’s lead counsel, James

Gassenheimer, in particular, their common activities as board

members of the same synagogue. The new allegation is that Judge

Isicoff should have recused because of the financial contribution

by Paul Singerman to the charitable foundation created by Judge

Isicoff and her husband in honor of their late son. Mr. Singerman

is a partner in the law firm that represented FACE.

     Recusal is governed by 28 U.S.C. § 455.                        Section 455(a)

provides that a judge “shall disqualify himself in any proceeding

in   which    his    impartiality    might       reasonably        be    questioned.”

Subsection (b)(1) provides that a judge should also disqualify

himself “[w]here he has a personal bias or prejudice concerning a


                                         16
          Case 07-21016-RAM   Doc 2086    Filed 04/19/21   Page 17 of 22



party.”      The 11th Circuit has provided an objective test for

recusal, namely “whether an objective, disinterested, lay observer

fully informed of the facts underlying the grounds on which recusal

was sought would entertain a significant doubt about the judge’s

impartiality.” Parker v. Connors Steel Co., 855 F.2d 1510, 1524

(11th Cir. 1988) (emphasis added) (citation omitted).

     The undersigned addressed Movants’ concerns about the out-

of-court relationships between bankruptcy judges and lawyers in

its December 20, 2012 bench ruling denying the First Rule 60(b)

Motion, and the Court stands by its prior remarks, including the

following:

            Judges are not monks.   We’re not walled off
            into some monastery where we don’t talk to
            lawyers and know lawyers. . . .

            So, judges aren’t bound to, fortunately, to
            live in isolation from the Bankruptcy Bar or
            from community activities.     We can and do
            serve on non-profits [such] as churches and
            temples.   We can and should and do actively
            participate in local, state and national
            professional associations, Bankruptcy Bar
            Association, American Bar Association, the
            American Bankruptcy Institute.        We can,
            should, and do lecture at programs that often
            include lawyers who practice in our courts,
            lawyers who are sometimes organizing these
            programs, lawyers who are sometimes serving as
            co-panelists, who we are interacting with in
            planning these presentations. ...

            None of these activities create an appearance
            of impropriety.




                                     17
         Case 07-21016-RAM    Doc 2086     Filed 04/19/21   Page 18 of 22



       The record presented in the First Rule 60(b) Motion strongly

supported the Court’s ruling and its decision to announce a bench

ruling on the motion without inviting oral argument or conducting

an evidentiary hearing.       The Court stands behind the reasoning in

its December 20, 2012 bench ruling, including the Court’s important

reference   to   District    Judge   Marra’s     de   novo    review    of   Judge

Isicoff’s    findings   and    conclusions       in    Judge     Marra’s     Order

affirming the FACE Judgment.

       The fact that FACE’s lead counsel, Mr. Gassenheimer, is a

member of Judge Isicoff’s synagogue and served on the Board with

Judge Isicoff was already rejected as a basis for recusal when

this Court denied the First Rule 60(b) Motion over eight years

ago.    The new fact, namely that Mr. Singerman contributed to the

charity Judge Isicoff and her husband formed in honor of her late

son, barely moves the meter that tilted heavily against recusal

when this Court denied the First Motion to Vacate.

       Movants cite a recent district court decision in support of

the extraordinary relief they seek.                Clark v. Kapila (In re

Trafford Distributing Center, Inc.), 612 B.R. 808 (S.D. Fla. 2019).

In Trafford, Bankruptcy Judge Olson denied a motion to recuse that

was based upon his future husband’s employment by the law firm

representing the Trustee.       During the pendency of the appeal of

the recusal motion, Judge Olson recused.            Ultimately, the district

court had to consider whether there was cause to vacate the

                                      18
          Case 07-21016-RAM   Doc 2086    Filed 04/19/21   Page 19 of 22



judgment and sanctions order that Judge Olson entered after his

future husband was hired.

       Under the facts of the case, District Judge Moreno found an

“obvious and inescapable appearance of impropriety.”                612 B.R. at

817.    The basis for the court’s conclusion was summarized as

follows:

            Upon careful review of the facts unique to
            this case, the Court holds that there is a
            reasonable basis for questioning the judge’s
            impartiality. Consider: neither Judge Olson
            nor Appellee disclosed the hiring of Fender;
            Fender’s hiring offered a “thing of value” to
            the judge with whom he was living and with
            whom he was engaged to be married; this thing
            of value was offered for the first time while
            motions for summary judgment were pending;
            shortly after Fender’s hiring, the judge
            issued a permanent injunction and sanctions
            based on the same conduct for which he
            previously     dissolved    the     temporary
            restraining order.    These facts create the
            inescapable   and   obvious   appearance   of
            impropriety.

Id. (emphasis added).

       In distinguishing cases cited by Judge Olson in his recusal

order, Judge Moreno referenced Judge Altonoga’s decision in a

related matter in which Judge Altonaga explained that, “in none of

these cases was a new thing of value added to the judge’s household

while litigation was pending.”            612 B.R. at 818 (referencing

Liberty    Props.   at   Trafford   LLC     v.   Kapila     (In   re   Trafford

Distributing Center, Inc.), No. 18-24579-CIV-ALTONAGA (S.D. Fla.

Aug. 9, 2019)).     Judge Moreno went on to state that “Judge Olson


                                     19
          Case 07-21016-RAM    Doc 2086       Filed 04/19/21   Page 20 of 22



was disqualified as soon as the firm offered a thing of value to

him during the course of litigation.”               Id. (citations omitted).

        In deciding whether to vacate the Judge Olson judgments, the

Trafford court stated that “the seriousness of the error and

violation of section 455(a) was so great that the Court’s only

available remedy is to deprive the Appellee of his judgment.”                       612

B.R. at 819.       Finally, in summation, the court stated that “a

failure to vacate the proceedings below will likely jeopardize the

public’s trust and confidence in the judiciary.”                     612 B.R. at 820.

        The facts and reasoning in Trafford do not support granting

the Motion to Vacate here.          There is no evidence or allegation

that Judge Isicoff had a financial interest in the outcome of the

FACE Adversary.      The Scutieri Affidavit merely states that “I feel

that the Judge naturally had feelings that favored the prominent

attorneys who supported her Charity.”               [DE# 2068-1, pp. 3-4].

        Finally, the Trafford court expressed concern about Judge

Olson’s order that led to the Appellant facing an $80,000 fee award

for an alleged continuing stay violation that “arguably never even

was a violation in the first place, much less continuing.”                          612

B.R. at 819.       To be clear, the Trafford court did not find that

Judge    Olson   committed    reversable       error     on    the    merits   of   his

rulings.       The point is, there was a concern that these rulings

should    be    vacated   because   of    the     risk    of    injustice      to   the

Appellants in that case.

                                         20
          Case 07-21016-RAM   Doc 2086    Filed 04/19/21   Page 21 of 22



     There is no risk of injustice to Movants based on any of the

recusal allegations, whether old or new.             Judge Isicoff’s Orders

and the FACE Judgment were affirmed on appeal.             Moreover, as noted

several times previously in this Order, District Judge Marra

affirmed the FACE Judgment after de novo review of the record.

                                 Conclusion

     Before the Court is a Motion to Vacate filed more than nine

years after entry of the FACE Judgment, seven years after the

Movants settled with and released all claims against FACE, and

five years after the discovery of a contribution by Mr. Singerman

to a charitable foundation created by Judge Isicoff in honor of

her deceased son.     The Court has spent considerable time reviewing

the record and concludes, without hesitation, that no lay observer

with knowledge of this record would have any doubt, much less

“significant doubt”, about Judge Isicoff’s impartiality in this

case.     Therefore, there is no basis to grant the Motion to Vacate

and no cause to reopen this case.

     Based     upon   the     foregoing     findings,      conclusions,    and

discussion, it is -

     ORDERED as follows:

     1.     The Motion to Reopen is denied.

     2.     The Motion to Vacate is denied.

     3.     Under the Settlement Agreement, VBM is entitled to, and

is hereby awarded, reasonable costs and fees incurred in opposing

                                     21
          Case 07-21016-RAM   Doc 2086    Filed 04/19/21   Page 22 of 22



the Motion to Reopen, the Motion to Vacate, and the Motion to

Change Venue.

     4.      By May 13, 2021, VBM shall file a Motion to Liquidate

the Fee and Cost Award (the “Motion to Liquidate”). As an exhibit

to the motion, VBM shall attach time entries and descriptions

supporting    the   fees   sought   and   provide     detail    on   any   costs

incurred.

     5.     When VBM files the Motion to Liquidate, the Court will

enter an Order setting a deadline for Movants to file their

objections to the fees and costs requested and a deadline for VBM

to file a Reply in response to any objections.

                                    ###

COPIES TO:

Joel L. Tabas, Esq. (Counsel for Trustee, Soneet Kapila)
25 SE 2nd Avenue
Suite 248
Miami, FL 33131

Douglas C. Broeker, Esq.
12700 Biscayne Blvd.
Suite 402
Miami, FL 33181

James D. Gassenheimer, Esq.
Berger Singerman LLP
1450 Brickell Avenue
Suite 1900
Miami, FL 33131

(Attorney Broeker is directed to serve a copy of this Order on
all interested parties and to file a Certificate of Service.)




                                     22
